DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986). See MPEP 2133.01.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2021 has been entered.
 Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "55" and "58" have both been used to designate cell phone module as shown in [0069] and Fig. 5B respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  The claims depends on the cancelled claim.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-8, 10, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the newly amended claim, Applicant claims the limitation of “said two separate panels each considering of different electronic circuitry from each other wherein one of said two panels consists of a cell phone module with GPS sensor”. In the original specification discloses “The back panel 52 as shown in FIG. 5B houses only a Bluetooth Low Energy (BLE) radio 54 or any other RF communications device such as Zigbee or RFID which senses trace integrity and communicates with the other panel's (front panel 51) BLE radio. The front panel 51 (see FIG. 5b) additionally incorporates a cell phone module 55 with a built in GPS sensor” [0069] and (52 and 58, Fig. 8). In this case the limitation of “consists” represent closed end exclusive limitation without any additional elements. Therefore, 
Claims 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the claim, Applicant claims “said bullet proof vest has two separate panels, each of said panels including electrically conductive sensor circuits printed on each panel”, which conflict with the limitation “wherein one of said two panels consists of an RF communication device that senses trace integrity and said other panel of said two panels consists of a cell phone module with a GPS sensor”. In this case the limitation of “consists” represent closed end exclusive limitation without any additional elements. Therefore, the claimed limitation is considered as new matter to the invention which was not disclosed in the original specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 6, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batzano (Pub # US 2014/0130225 A1), and further in view of Maybank et al. (Pub # US 2016/0011064 A1).
	Consider claim 1, Batzano teaches a device for monitoring and indicating when a flexible film has been tampered or penetrated by an unauthorized individual at a time of the tampering. comprising: a tamper indication device (78, Fig. 1) having a tamper indication film attached thereto and connected within a circuit that generates a signal in response to a tamper event, said tamper indication device being formed as a sensor panel comprising conductive ink (fluid-impermeable material) [0038, 0049, and 0050], said sensor being formed as a detachable communication module for replacement when activated, soiled or contaminated, said sensor being placed in front of a ballistic panel inside a body armor carrier of a bullet proof vest, said two separate panels (front and back) each consisting of different electronic circuitry from each other (one with GPS and one without) wherein one of said two panels comprises an RF communication device that senses trace integrity and said other panel of said two panels comprises a cell phone module with a GPS sensor and said radio communication device in said first panel communicates in real time with the cell phone module of said second panel so that when activated by the radio communications device in said bullet proof vest said cell phone module sends GPS coordinates of the bullet strike and wearer information to a remote third party in real time [0054 and 0057]; a transponder for receiving said signal which generates an output signal to up to 30 cell phones and/or a display or data collection device and transceiver [0040 and 0059]. 

In the same field of endeavor, Maybank et al. teaches a sensor panel comprising polyimide or any other suitable material [0031]; and said bullet proof vest has two separate panels (202, Fig 3), each of said panels including electrically conductive sensor circuits (204, Fig. 3) printed on each panel defining sensor zones, each said sensor circuit has circuitry for detecting a bullet strike and determining the location of the bullet strike based on a sensor zone of said sensor where the strike occurred and penetrated the bullet proof vest [0029 and 0033] for the benefit of providing selection of suitable material filler and determining the impact to the human body from strike force.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor panel comprising sterile made of poly-coated, spun-bounded polypropylene for fluid-resistant protection, coated with a dielectric; and said bullet proof vest has two separate panels, each of said panels including electrically conductive sensor circuits printed on each panel defining sensor zones, each said sensor circuit has circuitry for detecting a bullet strike and determining the location of the bullet strike based on a sensor zone of said sensor where the strike occurred and penetrated the bullet proof vest as shown in Maybank et al., in Batzano device for the benefit of providing selection of suitable material filler and determining the impact to the human body from strike force.

	Consider claim 15, Batzano clearly shows and discloses the device wherein said remote third party is a dispatcher (monitoring station).
	Consider claim 17, Batzano teaches a device for monitoring and indicating when a flexible film has been tampered or penetrated by an unauthorized individual at a time of the tampering consisting of: a tamper indication device (78, Fig. 1) having a tamper indication film attached thereto and connected within a circuit that generates a signal in response to a tamper event, said tamper indication device being formed as a sensor panel comprising conductive ink (fluid-impermeable material) [0038, 0049, and 0050], said sensor being formed as a detachable communication module for replacement when activated, soiled or contaminated, said sensor being placed in front of a ballistic panel inside a body armor carrier of a bullet proof vest, said two separate panels (front and back) each consisting of different electronic circuitry from each other (one with GPS and one without) wherein one of said two panels comprises an RF communication device that senses trace integrity and said other panel of said two panels comprises a cell phone module with a GPS sensor and said radio communication device in said first panel communicates in real time with the cell phone module of said second panel so that when activated by the radio communications device in said bullet proof vest said cell phone module sends GPS coordinates of the bullet strike and wearer information to a remote third party in real time [0054 and 0057]; a transponder for receiving said signal which generates an output signal to up to 30 cell phones and/or a display or data collection device and transceiver [0040 and 0059]. 

In the same field of endeavor, Maybank et al. teaches a sensor panel comprising polyimide or any other suitable material [0031]; and said bullet proof vest has two separate panels (202, Fig 3), each of said panels including electrically conductive sensor circuits (204, Fig. 3) printed on each panel defining sensor zones, each said sensor circuit has circuitry for detecting a bullet strike and determining the location of the bullet strike based on a sensor zone of said sensor where the strike occurred and penetrated the bullet proof vest [0029 and 0033] for the benefit of providing selection of suitable material filler and determining the impact to the human body from strike force.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a sensor panel comprising sterile made of poly-coated, spun-bounded polypropylene for fluid-resistant protection, coated with a dielectric; and said bullet proof vest has two separate panels, each of said panels including electrically conductive sensor circuits printed on each panel defining sensor zones, each said sensor circuit has circuitry for detecting a bullet strike and determining the location of the bullet strike based on a sensor zone of said sensor where the strike occurred and penetrated the bullet proof vest as shown in Maybank et al., in Batzano device for the benefit of providing selection of suitable material filler and determining the impact to the human body from strike force.
Claims 5, 7, 8, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Batzano (Pub # US 2014/0130225 A1) in view of Maybank et al. (Pub # US 2016/0011064 A1) as applied to claim 1, and further in view of Barlow Jr. et al. (Pub # US 2008/0075934 A1).
Consider claim 5, Batzano teaches the device including radio communication device.  Batzano and Maybank et al. combined reference does not teach wherein said radio 
communications device is either a Bluetooth low energy radio or a Zigbee or RFID communication device.
	In the same field of endeavor, Barlow Jr. et al. teaches wherein said radio 
communications device is RFID communication device [0078] for the benefit of utilizing common short wave communication protocol.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said radio 
communications device is either a Bluetooth low energy radio or a Zigbee or RFID communication device as shown in Barlow Jr. et al., in Batzano and Maybank et al. combined device for the benefit of utilizing common short wave communication protocol.
	Consider claim 7, Batzano and Hopkins combined reference teaches similar invention.
Batzano and Hopkins combined reference does not teach the device, wherein said transponder is a microcontroller.
In the same field of endeavor, Barlow Jr. et al. teaches wherein said transponder is a microcontroller [0086] for the benefit of utilizing the common short wave communication protocol.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said transponder is a 
	Consider claim 8, Batzano and Hopkins combined reference teaches similar invention.
Batzano and Hopkins combined reference does not teach the device, wherein said transponder is an RFID tag.
In the same field of endeavor, Barlow Jr. et al. teaches wherein said transponder is an RFID tag [0086] for the benefit of utilizing the common short wave communication protocol.
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said transponder is an RFID tag as shown in Barlow Jr. et al., in Batzano and Hopkins combined device for the benefit of utilizing the common short wave communication protocol.
	Consider claim 10, Batzano and Hopkins combined reference teaches similar invention.
Batzano and Hopkins combined reference does not teach the device, wherein said RFID tag is a passive RFID tag.
In the same field of endeavor, Barlow Jr. et al. teaches wherein said RFID tag is a passive RFID tag [0084] for the benefit of utilizing the common short wave communication protocol.
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said RFID tag is a passive RFID tag as shown in Barlow Jr. et al., in Batzano and Hopkins combined device for the benefit of utilizing the common short wave communication protocol.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the newly amended claim limitation has been analyzed and rejected as shown in the rejection as set forth above.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687